DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-16 and 25-30 in the reply filed on 4/26/2022 is acknowledged.  Applicant has canceled claims 1-8 and 17-24.  Claims 9-16 and 25-30 are now pending.
Information Disclosure Statement
The information disclosure statement submitted on 6/14/2021 has been considered by the Examiner and made of record in the application file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office Action.

Claims 31-33 and 35-37 include claim limitations that use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitations are: “means for receiving a remote Subscriber Identity Module (SIM) provisioning object from a LwM2M server indicating that a SIM profile update for the LwM2M client computing device is available” and “means for downloading the SIM profile update in response to receiving the remote SIM provisioning object” in claim 31;  “means for receiving a SIM profile package in one or more additional remote SIM provisioning objects from the LwM2M server”, “means for determining whether the SIM profile package passes an integrity check”, “means for sending a remote SIM provisioning object indicating the integrity check failed to the LwM2M server in response to determining that the SIM profile package did not pass the integrity check”, and “means for sending a remote SIM provisioning object indicating the SIM profile package is in a downloaded state to the LwM2M server in response to determining that the SIM profile package passed the integrity check” in claim 32; “means for sending a request for the SIM profile package to the address”, “means for receiving the SIM profile package in response to sending the request for the SIM profile package to the address”, “means for determining whether the SIM profile package passes an integrity check”, “means for sending a remote SIM provisioning object indicating the integrity check failed to the LwM2M server in response to determining that the SIM profile package did not pass the integrity check”, and “means for sending a remote SIM provisioning object indicating the SIM profile package is in a downloaded state to the LwM2M server in response to determining that the SIM profile package passed the integrity check” in claim 33; “means for receiving the remote SIM provisioning object from the LwM2M server using a secure connection” in claim 35; “means for receiving a SIM profile package”, “means for receiving a second remote SIM provisioning object from the LwM2M server including a profile update trigger indication”, and “means for initiating a SIM profile update for the LwM2M client computing device using the SIM profile package in response to receiving the second remote SIM provisioning object” in claim 36; and “means for sending a third remote SIM provisioning object to the LwM2M server indicating a new current service provider for the LwM2M client computing device” in claim 37.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 31, Applicant’s specification discloses no structure for the “means for receiving a remote Subscriber Identity Module (SIM) provisioning object from a LwM2M server indicating that a SIM profile update for the LwM2M client computing device is available” or “means for downloading the SIM profile update in response to receiving the remote SIM provisioning object”.

Regarding claim 32, Applicant’s specification discloses no structure for the “means for receiving a SIM profile package in one or more additional remote SIM provisioning objects from the LwM2M server”, “means for determining whether the SIM profile package passes an integrity check”, “means for sending a remote SIM provisioning object indicating the integrity check failed to the LwM2M server in response to determining that the SIM profile package did not pass the integrity check”, or “means for sending a remote SIM provisioning object indicating the SIM profile package is in a downloaded state to the LwM2M server in response to determining that the SIM profile package passed the integrity check”.

Regarding claim 33, Applicant’s specification discloses no structure for the “means for sending a request for the SIM profile package to the address”, “means for receiving the SIM profile package in response to sending the request for the SIM profile package to the address”, “means for determining whether the SIM profile package passes an integrity check”, “means for sending a remote SIM provisioning object indicating the integrity check failed to the LwM2M server in response to determining that the SIM profile package did not pass the integrity check”, or “means for sending a remote SIM provisioning object indicating the SIM profile package is in a downloaded state to the LwM2M server in response to determining that the SIM profile package passed the integrity check”.

Regarding claim 35, Applicant’s specification discloses no structure for the “means for receiving the remote SIM provisioning object from the LwM2M server using a secure connection”.

Regarding claim 36, Applicant’s specification discloses no structure for the “means for receiving a SIM profile package”, “means for receiving a second remote SIM provisioning object from the LwM2M server including a profile update trigger indication”, or “means for initiating a SIM profile update for the LwM2M client computing device using the SIM profile package in response to receiving the second remote SIM provisioning object”.

Regarding claim 37, Applicant’s specification discloses no structure for the “means for sending a third remote SIM provisioning object to the LwM2M server indicating a new current service provider for the LwM2M client computing device”.

Claim 34 is rejected by virtue of its dependency on claim 33.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.

Claim limitations “means for receiving a remote Subscriber Identity Module (SIM) provisioning object from a LwM2M server indicating that a SIM profile update for the LwM2M client computing device is available”, “means for downloading the SIM profile update in response to receiving the remote SIM provisioning object”, “means for receiving a SIM profile package in one or more additional remote SIM provisioning objects from the LwM2M server”, “means for determining whether the SIM profile package passes an integrity check”, “means for sending a remote SIM provisioning object indicating the integrity check failed to the LwM2M server in response to determining that the SIM profile package did not pass the integrity check”, “means for sending a remote SIM provisioning object indicating the SIM profile package is in a downloaded state to the LwM2M server in response to determining that the SIM profile package passed the integrity check”, “means for sending a request for the SIM profile package to the address”, “means for receiving the SIM profile package in response to sending the request for the SIM profile package to the address”, “means for receiving the remote SIM provisioning object from the LwM2M server using a secure connection”, “means for receiving a SIM profile package”, “means for receiving a second remote SIM provisioning object from the LwM2M server including a profile update trigger indication”, “means for initiating a SIM profile update for the LwM2M client computing device using the SIM profile package in response to receiving the second remote SIM provisioning object”, and “means for sending a third remote SIM provisioning object to the LwM2M server indicating a new current service provider for the LwM2M client computing device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 38-44 claim a non-transitory processor-readable storage medium, however, the specification does not positively limit the non-transitory processor-readable storage medium to be statutory subject matter (see paragraph 0213, “By way of example but not limitation, such non-transitory computer-readable or processor-readable storage media may include RAM, ROM, EEPROM, FLASH memory, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage smart objects, or any other medium that may be used to store desired program code in the form of instructions or data structures and that may be accessed by a computer”).  The definition in Applicant’s specification of “non-transitory processor-readable storage medium” expands the plain ordinary meaning of “non-transitory processor-readable storage medium” to encompass transitory storage media since the explicit definition in the specification defines non-transitory to encompass all storage media.  The rest of paragraph 0213 recites examples which are explicitly not-limiting.  Therefore, claims 38-44 are rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media".
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the Examiner invites Applicant to participate in the DSMER pilot program. 

An Applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office Action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections.  A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office Action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application.  Other than Applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and Applicant must still respond to all non-SME rejections when replying to Office Actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program.  To effect this choice, Applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office Action.  The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center).  The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program.  No action is required from Applicant to effect this choice, because if Applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 13-16, 25, 28-31, 35-38, and 42-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johansson et al. (U.S. Patent Application Publication No. 2020/0351656 A1) (hereinafter Johansson).

Regarding claim 9, Johansson discloses a method for supporting remote Subscriber Identity Module (SIM) profile provisioning (Figure 4 and paragraphs 0009, 0050, and 0101 disclose remote management of the eUICC and the subscriptions stored on it is provided such that users or device owners can change subscriptions for their devices and the new subscription data is provisioned onto the eUICC remotely.  For the consumer variant the end-user controls the switch between profiles instead of the operator/remote provisioning server as in the M2M variant.  This method allows the consumer variant of the GSMA RSP protocol to be used for provisioning of 3GPP profiles to communications devices 300 having either an eUICC or an iUICC.  The eUICC/iUICC might support functionality for remote provisioning of profiles according to GSMA RSP consumer variant), comprising:
receiving, by a processor of a Lightweight Machine-to-Machine (LwM2M) client computing device, a remote SIM provisioning object from a LwM2M server indicating that a SIM profile update for the LwM2M client computing device is available (Figure 7 and paragraphs 0108, 0110, 0115, and 0116 disclose the transfer of messages between LPApr 200a and LPAdv 300a may utilize the LwM2M protocol.  Order new profile, download preparation, and response back to device owner: The device owner/user 410 contacts the MNO 420 and orders a new subscription.  Upon successful authentication, the SM-DP+ 430 determines the operation to be performed (based on the operation parameter or default value if not present).  In the present case the operation is profile download and the SM-DP+ provides signed profile metadata and a certificate (and possibly intermediate CA certificates chaining back to the root CA certificate) for profile binding as a response.  Prepare download: LPApr 200a sends prepare download request comprising the signed profile metadata and certificate (and possibly intermediate CA certificates) to the eUICC/iUICC that validates the signature and certificate(s).  The request may also include the hashed confirmation code.  Upon successful verification, the eUICC/iUICC generates an ephemeral EC key pair that is signed by the eUICC/iUICC (together with confirmation code hash and some additional data).  The signed data (including EC public key and hash of CC) and signature is sent to the LPApr 200a as a response.  Figure 11 and paragraph 0171 disclose, in terms of a number of functional units, the components of a communications device 300 according to an embodiment.  Processing circuitry 310 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), etc., capable of executing software instructions stored in a computer program product 1310b (as in FIG. 13), e.g. in the form of a storage medium 330); and
downloading, by the processor of the LwM2M client computing device, the SIM profile update in response to receiving the remote SIM provisioning object (Figure 7 and paragraphs 0117 and 0118 disclose the BPP includes the SM-DP+ 430 ephemeral EC key pair, the encrypted and integrity protected profile, and a signature of the SM-DP+ 430 on the ephemeral EC public key.  The BPP is then provided as a response to the LPApr 200a.  InstallBPP: The LPApr 200a triggers the installation of the BPP at the eUICC/iUICC.  The BPP may be provided in chunks (i.e. several calls of InstallBPP command).  The eUICC/iUICC parses the BPP, extracts the SM-DP+ 430 ephemeral EC public key (after verifying the SM-DP+ 430 signature), derives the session keys, verifies and decrypts the different BPP segments to obtain the UPP (short for unencrypted profile package), and parses the UPP to extract the profile data.  The BPP segments may thus come in several calls to InstallBPP that are decrypted and parsed in chunks.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure.  Figure 11 and paragraph 0171 disclose, in terms of a number of functional units, the components of a communications device 300 according to an embodiment.  Processing circuitry 310 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), etc., capable of executing software instructions stored in a computer program product 1310b (as in FIG. 13), e.g. in the form of a storage medium 330).

Regarding claim 13, as applied to claim 9 above, Johansson further discloses wherein receiving the remote SIM provisioning object comprises receiving, by the processor of the LwM2M client computing device, the remote SIM provisioning object from the LwM2M server using a secure connection (Figure 7 and paragraphs 0108 and 0112 disclose secure communications is established between the proxy device 200 and the communications device 300.  Secure communication with counterparts and retrieve necessary information from eUICC/iUICC: The LPApr 200a establishes secure communication with the communications device 300 and obtains eUICC/iUICC information (if not already available at LPApr 200a) and challenge from the eUICC/iUICC and then establishes an HTTPS secure communication with the SM-DP+ 430).

Regarding claim 14, as applied to claim 9 above, Johansson further discloses receiving, by the processor of the LwM2M client computing device, a SIM profile package (Figure 7 and paragraphs 0117 and 0118 disclose the BPP includes the SM-DP+ 430 ephemeral EC key pair, the encrypted and integrity protected profile, and a signature of the SM-DP+ 430 on the ephemeral EC public key.  The BPP is then provided as a response to the LPApr 200a.  InstallBPP: The LPApr 200a triggers the installation of the BPP at the eUICC/iUICC.  The BPP may be provided in chunks (i.e. several calls of InstallBPP command).  The eUICC/iUICC parses the BPP, extracts the SM-DP+ 430 ephemeral EC public key (after verifying the SM-DP+ 430 signature), derives the session keys, verifies and decrypts the different BPP segments to obtain the UPP (short for unencrypted profile package), and parses the UPP to extract the profile data.  The BPP segments may thus come in several calls to InstallBPP that are decrypted and parsed in chunks.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure);
receiving, by the processor of the LwM2M client computing device, a second remote SIM provisioning object from the LwM2M server including a profile update trigger indication (Figure 7 and paragraph 0120 disclose Enable profile: The device owner/user might then trigger LPApr 200a to enable the new profile using the UI provided by the LPApr 200a.  LPApr 200a then sends command to device (eUICC/iUICC) to enable the profile.  Figure 7 and paragraph 0122 disclose here the device owner/user 410 triggers the LPApr 200a to send management command to the communications device 300.  Management operations may also be triggered from the MNO 420 or third party acting on behalf of the MNO 420.  This is referred to as remote profile management (RPM) and the corresponding operations, or commands, are referred to as RPM operations.  Examples of RPM operations include, but are not limited to, enabling profiles and updating profile data and metadata); and
initiating, by the processor of the LwM2M client computing device, a SIM profile update for the LwM2M client computing device using the SIM profile package in response to receiving the second remote SIM provisioning object (Figure 7 and paragraph 0120 disclose Enable profile: The device owner/user might then trigger LPApr 200a to enable the new profile using the UI provided by the LPApr 200a.  LPApr 200a then sends command to device (eUICC/iUICC) to enable the profile).

Regarding claim 15, as applied to claim 14 above, Johansson further discloses in response to successfully updating the SIM profile: sending, by the processor of the LwM2M client computing device, a third remote SIM provisioning object to the LwM2M server indicating a new current service provider for the LwM2M client computing device (Figure 7 and paragraphs 0110, 0118, and 0119 disclose order new profile, download preparation, and response back to device owner: The device owner/user 410 contacts the MNO 420 and orders a new subscription.  This triggers the MNO 420 to interact with the SM-DP+ 430 to prepare the profile download.  The MNO 420 obtains the SM-DP+ 430 address and an activation code token which is provided back to the device owner/user.  Optionally the confirmation code is also received.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure.  HandleNotification & Profile installed: The LPApr 200a calls the HandleNotification command with the ProfileInstallationResponse structure such that the SM-DP+ 430 can validate the result of the installation and notify the MNO 420).

Regarding claim 16, as applied to claim 9 above, Johansson further discloses wherein the LwM2M client computing device is an Internet of Things (IoT) device (Paragraph 0179 discloses the communications device 300 is a constrained device, such as an IoT device).

Regarding claim 25, Johansson discloses a Lightweight Machine-to-Machine (LwM2M) computing device (Figure 7 and paragraph 0108 disclose the transfer of messages between LPApr 200a and LPAdv 300a may utilize the LwM2M protocol), comprising:
a processor configured with processor-executable instructions (Figure 11 and paragraph 0171 disclose, in terms of a number of functional units, the components of a communications device 300 according to an embodiment.  Processing circuitry 310 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), etc., capable of executing software instructions stored in a computer program product 1310b (as in FIG. 13), e.g. in the form of a storage medium 330) to:
receive a remote Subscriber Identity Module (SIM) provisioning object from a LwM2M server indicating that a SIM profile update for the LwM2M computing device is available (Figure 7 and paragraphs 0108, 0110, 0115, and 0116 disclose the transfer of messages between LPApr 200a and LPAdv 300a may utilize the LwM2M protocol.  Order new profile, download preparation, and response back to device owner: The device owner/user 410 contacts the MNO 420 and orders a new subscription.  Upon successful authentication, the SM-DP+ 430 determines the operation to be performed (based on the operation parameter or default value if not present).  In the present case the operation is profile download and the SM-DP+ provides signed profile metadata and a certificate (and possibly intermediate CA certificates chaining back to the root CA certificate) for profile binding as a response.  Prepare download: LPApr 200a sends prepare download request comprising the signed profile metadata and certificate (and possibly intermediate CA certificates) to the eUICC/iUICC that validates the signature and certificate(s).  The request may also include the hashed confirmation code.  Upon successful verification, the eUICC/iUICC generates an ephemeral EC key pair that is signed by the eUICC/iUICC (together with confirmation code hash and some additional data).  The signed data (including EC public key and hash of CC) and signature is sent to the LPApr 200a as a response); and
download the SIM profile update in response to receiving the remote SIM provisioning object (Figure 7 and paragraphs 0117 and 0118 disclose the BPP includes the SM-DP+ 430 ephemeral EC key pair, the encrypted and integrity protected profile, and a signature of the SM-DP+ 430 on the ephemeral EC public key.  The BPP is then provided as a response to the LPApr 200a.  InstallBPP: The LPApr 200a triggers the installation of the BPP at the eUICC/iUICC.  The BPP may be provided in chunks (i.e. several calls of InstallBPP command).  The eUICC/iUICC parses the BPP, extracts the SM-DP+ 430 ephemeral EC public key (after verifying the SM-DP+ 430 signature), derives the session keys, verifies and decrypts the different BPP segments to obtain the UPP (short for unencrypted profile package), and parses the UPP to extract the profile data.  The BPP segments may thus come in several calls to InstallBPP that are decrypted and parsed in chunks.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure).

Regarding claim 28, as applied to claim 25 above, Johansson further discloses wherein the processor is further configured with processor-executable instructions to receive the remote SIM provisioning object by receiving the remote SIM provisioning object from the LwM2M server using a secure connection (Figure 7 and paragraphs 0108 and 0112 disclose secure communications is established between the proxy device 200 and the communications device 300.  Secure communication with counterparts and retrieve necessary information from eUICC/iUICC: The LPApr 200a establishes secure communication with the communications device 300 and obtains eUICC/iUICC information (if not already available at LPApr 200a) and challenge from the eUICC/iUICC and then establishes an HTTPS secure communication with the SM-DP+ 430).

Regarding claim 29, as applied to claim 25 above, Johansson further discloses wherein the processor is further configured with processor-executable instructions to:
receive a SIM profile package (Figure 7 and paragraphs 0117 and 0118 disclose the BPP includes the SM-DP+ 430 ephemeral EC key pair, the encrypted and integrity protected profile, and a signature of the SM-DP+ 430 on the ephemeral EC public key.  The BPP is then provided as a response to the LPApr 200a.  InstallBPP: The LPApr 200a triggers the installation of the BPP at the eUICC/iUICC.  The BPP may be provided in chunks (i.e. several calls of InstallBPP command).  The eUICC/iUICC parses the BPP, extracts the SM-DP+ 430 ephemeral EC public key (after verifying the SM-DP+ 430 signature), derives the session keys, verifies and decrypts the different BPP segments to obtain the UPP (short for unencrypted profile package), and parses the UPP to extract the profile data.  The BPP segments may thus come in several calls to InstallBPP that are decrypted and parsed in chunks.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure);
receive a second remote SIM provisioning object from the LwM2M server including a profile update trigger indication (Figure 7 and paragraph 0120 disclose Enable profile: The device owner/user might then trigger LPApr 200a to enable the new profile using the UI provided by the LPApr 200a.  LPApr 200a then sends command to device (eUICC/iUICC) to enable the profile.  Figure 7 and paragraph 0122 disclose here the device owner/user 410 triggers the LPApr 200a to send management command to the communications device 300.  Management operations may also be triggered from the MNO 420 or third party acting on behalf of the MNO 420.  This is referred to as remote profile management (RPM) and the corresponding operations, or commands, are referred to as RPM operations.  Examples of RPM operations include, but are not limited to, enabling profiles and updating profile data and metadata); and
initiate a SIM profile update for the LwM2M computing device using the SIM profile package in response to receiving the second remote SIM provisioning object (Figure 7 and paragraph 0120 disclose Enable profile: The device owner/user might then trigger LPApr 200a to enable the new profile using the UI provided by the LPApr 200a.  LPApr 200a then sends command to device (eUICC/iUICC) to enable the profile).

Regarding claim 30, as applied to claim 29 above, Johansson further discloses wherein the processor is further configured with processor-executable instructions to send a third remote SIM provisioning object to the LwM2M server indicating a new current service provider for the LwM2M computing device in response to successfully updating the SIM profile (Figure 7 and paragraphs 0110, 0118, and 0119 disclose order new profile, download preparation, and response back to device owner: The device owner/user 410 contacts the MNO 420 and orders a new subscription.  This triggers the MNO 420 to interact with the SM-DP+ 430 to prepare the profile download.  The MNO 420 obtains the SM-DP+ 430 address and an activation code token which is provided back to the device owner/user.  Optionally the confirmation code is also received.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure.  HandleNotification & Profile installed: The LPApr 200a calls the HandleNotification command with the ProfileInstallationResponse structure such that the SM-DP+ 430 can validate the result of the installation and notify the MNO 420).

Regarding claim 31, Johansson discloses a Lightweight Machine-to-Machine (LwM2M) client computing device (Figure 7 and paragraph 0108 disclose the transfer of messages between LPApr 200a and LPAdv 300a may utilize the LwM2M protocol), comprising:
means for receiving a remote Subscriber Identity Module (SIM) provisioning object from a LwM2M server indicating that a SIM profile update for the LwM2M client computing device is available (Figure 7 and paragraphs 0108, 0110, 0115, and 0116 disclose the transfer of messages between LPApr 200a and LPAdv 300a may utilize the LwM2M protocol.  Order new profile, download preparation, and response back to device owner: The device owner/user 410 contacts the MNO 420 and orders a new subscription.  Upon successful authentication, the SM-DP+ 430 determines the operation to be performed (based on the operation parameter or default value if not present).  In the present case the operation is profile download and the SM-DP+ provides signed profile metadata and a certificate (and possibly intermediate CA certificates chaining back to the root CA certificate) for profile binding as a response.  Prepare download: LPApr 200a sends prepare download request comprising the signed profile metadata and certificate (and possibly intermediate CA certificates) to the eUICC/iUICC that validates the signature and certificate(s).  The request may also include the hashed confirmation code.  Upon successful verification, the eUICC/iUICC generates an ephemeral EC key pair that is signed by the eUICC/iUICC (together with confirmation code hash and some additional data).  The signed data (including EC public key and hash of CC) and signature is sent to the LPApr 200a as a response); and
means for downloading the SIM profile update in response to receiving the remote SIM provisioning object (Figure 7 and paragraphs 0117 and 0118 disclose the BPP includes the SM-DP+ 430 ephemeral EC key pair, the encrypted and integrity protected profile, and a signature of the SM-DP+ 430 on the ephemeral EC public key.  The BPP is then provided as a response to the LPApr 200a.  InstallBPP: The LPApr 200a triggers the installation of the BPP at the eUICC/iUICC.  The BPP may be provided in chunks (i.e. several calls of InstallBPP command).  The eUICC/iUICC parses the BPP, extracts the SM-DP+ 430 ephemeral EC public key (after verifying the SM-DP+ 430 signature), derives the session keys, verifies and decrypts the different BPP segments to obtain the UPP (short for unencrypted profile package), and parses the UPP to extract the profile data.  The BPP segments may thus come in several calls to InstallBPP that are decrypted and parsed in chunks.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure).

Regarding claim 35, as applied to claim 31 above, Johansson further discloses wherein means for receiving the remote SIM provisioning object comprises means for receiving the remote SIM provisioning object from the LwM2M server using a secure connection (Figure 7 and paragraphs 0108 and 0112 disclose secure communications is established between the proxy device 200 and the communications device 300.  Secure communication with counterparts and retrieve necessary information from eUICC/iUICC: The LPApr 200a establishes secure communication with the communications device 300 and obtains eUICC/iUICC information (if not already available at LPApr 200a) and challenge from the eUICC/iUICC and then establishes an HTTPS secure communication with the SM-DP+ 430).

Regarding claim 36, as applied to claim 31 above, Johansson further discloses means for receiving a SIM profile package (Figure 7 and paragraphs 0117 and 0118 disclose the BPP includes the SM-DP+ 430 ephemeral EC key pair, the encrypted and integrity protected profile, and a signature of the SM-DP+ 430 on the ephemeral EC public key.  The BPP is then provided as a response to the LPApr 200a.  InstallBPP: The LPApr 200a triggers the installation of the BPP at the eUICC/iUICC.  The BPP may be provided in chunks (i.e. several calls of InstallBPP command).  The eUICC/iUICC parses the BPP, extracts the SM-DP+ 430 ephemeral EC public key (after verifying the SM-DP+ 430 signature), derives the session keys, verifies and decrypts the different BPP segments to obtain the UPP (short for unencrypted profile package), and parses the UPP to extract the profile data.  The BPP segments may thus come in several calls to InstallBPP that are decrypted and parsed in chunks.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure);
means for receiving a second remote SIM provisioning object from the LwM2M server including a profile update trigger indication (Figure 7 and paragraph 0120 disclose Enable profile: The device owner/user might then trigger LPApr 200a to enable the new profile using the UI provided by the LPApr 200a.  LPApr 200a then sends command to device (eUICC/iUICC) to enable the profile.  Figure 7 and paragraph 0122 disclose here the device owner/user 410 triggers the LPApr 200a to send management command to the communications device 300.  Management operations may also be triggered from the MNO 420 or third party acting on behalf of the MNO 420.  This is referred to as remote profile management (RPM) and the corresponding operations, or commands, are referred to as RPM operations.  Examples of RPM operations include, but are not limited to, enabling profiles and updating profile data and metadata); and
means for initiating a SIM profile update for the LwM2M client computing device using the SIM profile package in response to receiving the second remote SIM provisioning object (Figure 7 and paragraph 0120 disclose Enable profile: The device owner/user might then trigger LPApr 200a to enable the new profile using the UI provided by the LPApr 200a.  LPApr 200a then sends command to device (eUICC/iUICC) to enable the profile).

Regarding claim 37, as applied to claim 36 above, Johansson further discloses in response to successfully updating the SIM profile: means for sending a third remote SIM provisioning object to the LwM2M server indicating a new current service provider for the LwM2M client computing device (Figure 7 and paragraphs 0110, 0118, and 0119 disclose order new profile, download preparation, and response back to device owner: The device owner/user 410 contacts the MNO 420 and orders a new subscription.  This triggers the MNO 420 to interact with the SM-DP+ 430 to prepare the profile download.  The MNO 420 obtains the SM-DP+ 430 address and an activation code token which is provided back to the device owner/user.  Optionally the confirmation code is also received.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure.  HandleNotification & Profile installed: The LPApr 200a calls the HandleNotification command with the ProfileInstallationResponse structure such that the SM-DP+ 430 can validate the result of the installation and notify the MNO 420).

Regarding claim 38, Johansson discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions to cause a processor of a Lightweight Machine-to-Machine (LwM2M) client computing device to perform operations (Figure 7 and paragraph 0108 disclose the transfer of messages between LPApr 200a and LPAdv 300a may utilize the LwM2M protocol.  Figure 11 and paragraph 0171 disclose, in terms of a number of functional units, the components of a communications device 300 according to an embodiment.  Processing circuitry 310 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), etc., capable of executing software instructions stored in a computer program product 1310b (as in FIG. 13), e.g. in the form of a storage medium 330) comprising:
receiving a remote Subscriber Identity Module (SIM) provisioning object from a LwM2M server indicating that a SIM profile update for the LwM2M client computing device is available (Figure 7 and paragraphs 0108, 0110, 0115, and 0116 disclose the transfer of messages between LPApr 200a and LPAdv 300a may utilize the LwM2M protocol.  Order new profile, download preparation, and response back to device owner: The device owner/user 410 contacts the MNO 420 and orders a new subscription.  Upon successful authentication, the SM-DP+ 430 determines the operation to be performed (based on the operation parameter or default value if not present).  In the present case the operation is profile download and the SM-DP+ provides signed profile metadata and a certificate (and possibly intermediate CA certificates chaining back to the root CA certificate) for profile binding as a response.  Prepare download: LPApr 200a sends prepare download request comprising the signed profile metadata and certificate (and possibly intermediate CA certificates) to the eUICC/iUICC that validates the signature and certificate(s).  The request may also include the hashed confirmation code.  Upon successful verification, the eUICC/iUICC generates an ephemeral EC key pair that is signed by the eUICC/iUICC (together with confirmation code hash and some additional data).  The signed data (including EC public key and hash of CC) and signature is sent to the LPApr 200a as a response); and
downloading the SIM profile update in response to receiving the remote SIM provisioning object (Figure 7 and paragraphs 0117 and 0118 disclose the BPP includes the SM-DP+ 430 ephemeral EC key pair, the encrypted and integrity protected profile, and a signature of the SM-DP+ 430 on the ephemeral EC public key.  The BPP is then provided as a response to the LPApr 200a.  InstallBPP: The LPApr 200a triggers the installation of the BPP at the eUICC/iUICC.  The BPP may be provided in chunks (i.e. several calls of InstallBPP command).  The eUICC/iUICC parses the BPP, extracts the SM-DP+ 430 ephemeral EC public key (after verifying the SM-DP+ 430 signature), derives the session keys, verifies and decrypts the different BPP segments to obtain the UPP (short for unencrypted profile package), and parses the UPP to extract the profile data.  The BPP segments may thus come in several calls to InstallBPP that are decrypted and parsed in chunks.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure).

Regarding claim 42, as applied to claim 38 above, Johansson further discloses wherein the stored processor-executable instructions are configured to cause the processor to perform operations such that receiving the remote SIM provisioning object comprises receiving the remote SIM provisioning object from the LwM2M server using a secure connection (Figure 7 and paragraphs 0108 and 0112 disclose secure communications is established between the proxy device 200 and the communications device 300.  Secure communication with counterparts and retrieve necessary information from eUICC/iUICC: The LPApr 200a establishes secure communication with the communications device 300 and obtains eUICC/iUICC information (if not already available at LPApr 200a) and challenge from the eUICC/iUICC and then establishes an HTTPS secure communication with the SM-DP+ 430).

Regarding claim 43, as applied to claim 38 above, Johansson further discloses wherein the stored processor-executable instructions are configured to cause the processor to perform operations further comprising:
receiving a SIM profile package (Figure 7 and paragraphs 0117 and 0118 disclose the BPP includes the SM-DP+ 430 ephemeral EC key pair, the encrypted and integrity protected profile, and a signature of the SM-DP+ 430 on the ephemeral EC public key.  The BPP is then provided as a response to the LPApr 200a.  InstallBPP: The LPApr 200a triggers the installation of the BPP at the eUICC/iUICC.  The BPP may be provided in chunks (i.e. several calls of InstallBPP command).  The eUICC/iUICC parses the BPP, extracts the SM-DP+ 430 ephemeral EC public key (after verifying the SM-DP+ 430 signature), derives the session keys, verifies and decrypts the different BPP segments to obtain the UPP (short for unencrypted profile package), and parses the UPP to extract the profile data.  The BPP segments may thus come in several calls to InstallBPP that are decrypted and parsed in chunks.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure);
receiving a second remote SIM provisioning object from the LwM2M server including a profile update trigger indication (Figure 7 and paragraph 0120 disclose Enable profile: The device owner/user might then trigger LPApr 200a to enable the new profile using the UI provided by the LPApr 200a.  LPApr 200a then sends command to device (eUICC/iUICC) to enable the profile.  Figure 7 and paragraph 0122 disclose here the device owner/user 410 triggers the LPApr 200a to send management command to the communications device 300.  Management operations may also be triggered from the MNO 420 or third party acting on behalf of the MNO 420.  This is referred to as remote profile management (RPM) and the corresponding operations, or commands, are referred to as RPM operations.  Examples of RPM operations include, but are not limited to, enabling profiles and updating profile data and metadata); and
initiating a SIM profile update for the LwM2M client computing device using the SIM profile package in response to receiving the second remote SIM provisioning object (Figure 7 and paragraph 0120 disclose Enable profile: The device owner/user might then trigger LPApr 200a to enable the new profile using the UI provided by the LPApr 200a.  LPApr 200a then sends command to device (eUICC/iUICC) to enable the profile).

Regarding claim 44, as applied to claim 43 above, Johansson further discloses wherein the stored processor-executable instructions are configured to cause the processor to perform operations further comprising, in response to successfully updating the SIM profile: sending a third remote SIM provisioning object to the LwM2M server indicating a new current service provider for the LwM2M client computing device (Figure 7 and paragraphs 0110, 0118, and 0119 disclose order new profile, download preparation, and response back to device owner: The device owner/user 410 contacts the MNO 420 and orders a new subscription.  This triggers the MNO 420 to interact with the SM-DP+ 430 to prepare the profile download.  The MNO 420 obtains the SM-DP+ 430 address and an activation code token which is provided back to the device owner/user.  Optionally the confirmation code is also received.  Upon complete successful profile download (or in case of error at any point) the eUICC/iUICC responds to the LPApr 200a with the ProfileInstallationResponse structure.  HandleNotification & Profile installed: The LPApr 200a calls the HandleNotification command with the ProfileInstallationResponse structure such that the SM-DP+ 430 can validate the result of the installation and notify the MNO 420).
Potentially Allowable Subject Matter
Claims 10-12, 26, 27, 32-34, and 39-41 contain potentially allowable subject matter.

The following is a statement of reasons for the indication of potentially allowable subject matter:
Considering claims 10, 11, 26, 27, 32, 33, 39, and 40, the best prior art found during the prosecution of the present application, Johansson, fails to disclose, teach, or suggest the limitations of determining, by the processor of the LwM2M client computing device, whether the SIM profile package passes an integrity check; sending, by the processor of the LwM2M client computing device, a remote SIM provisioning object indicating the integrity check failed to the LwM2M server in response to determining that the SIM profile package did not pass the integrity check; and sending, by the processor of the LwM2M client computing device, a remote SIM provisioning object indicating the SIM profile package is in a downloaded state to the LwM2M server in response to determining that the SIM profile package passed the integrity check in combination with and in the context of all of the other limitations in claims 10, 11, 26, 27, 32, 33, 39, and 40.
Claims 12, 34, and 41 also contain potentially allowable subject matter by virtue of their dependency on claims 11, 33, and 40.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Chen et al. (U.S. Patent Application Publication No. 2005/0153741 A1) discloses a network and method for registration of mobile devices and management of the mobile devices;
Mcdonough (U.S. Patent Application Publication No. 2008/0305815 A1) discloses a system and method for enhanced communications via small data rate communication systems;
Shi et al. (U.S. Patent Application Publication No. 2010/0311404 A1) discloses a method and apparatus for updating rules governing the switching of virtual sim service contracts;
Rodgers et al. (U.S. Patent Application Publication No. 2011/0306318 A1) discloses an apparatus and methods for provisioning subscriber identity data in a wireless network;
Lin et al. (U.S. Patent Application Publication No. 2014/0198702 A1) discloses a method and system for enabling multicast distribution of mobile device update data;
Park et al. (U.S. Patent Application Publication No. 2016/0142906 A1) discloses an apparatus and method for profile installation in communication system;
Narasimhan et al. (U.S. Patent No. 9,831,903 B1) discloses update of a trusted name list;
Yang (U.S. Patent Application Publication No. 2018/0084426 A1) discloses secure control of profile policy rules;
Adrangi et al. (U.S. Patent Application Publication No. 2018/0150289 A1) discloses a secure firmware upgrade for cellular IoT;
Maimon (U.S. Patent Application Publication No. 2018/0308087 A1) discloses a system and method for management of a smart object; and
Park et al. (U.S. Patent Application Publication No. 2019/0166488 A1) discloses a method and electronic device for providing communication service.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642